     Case 2:13-cv-02494-JAM-DB Document 152 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    H. DYMITRI HARASZEWSKI,                          No. 2:13-cv-2494 JAM DB P
12                       Plaintiff,
13           v.                                        ORDER
14    KNIPP, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se. On June 29, 2020, defendants filed a

18   motion for summary judgment. On December 2, 2020, this court gave plaintiff a deadline of

19   January 31, 2021 to file his opposition to the motion. In a notice filed December 28, 2020,

20   plaintiff informed the court that he had contracted the COVID-19 virus, had been moved to an

21   isolation area, and did not then have possession of his legal materials. (ECF No. 150.) Plaintiff

22   expected that he would not remain in the isolated section of the prison long.

23          Because plaintiff has not filed a timely opposition to the summary judgment motion or

24   any further status updates, IT IS HEREBY ORDERED that within twenty days of the filed date of

25   ////

26   ////

27   ////

28   ////
                                                       1
     Case 2:13-cv-02494-JAM-DB Document 152 Filed 02/17/21 Page 2 of 2


 1   this order, plaintiff shall file either an opposition to the motion for summary judgment or a

 2   statement informing the court why he is unable to do so.

 3   Dated: February 17, 2021

 4

 5

 6

 7

 8

 9

10

11
     DLB:9
12   DB/prisoner-civil rights/hara2494.msj oppo inq

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
